 Case 2:21-cv-03137-AB-KES Document 53 Filed 09/03/21 Page 1 of 2 Page ID #:569



1
2
3
                                                              JS-6
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    PERNELL EL, Society of the House of Case No. 2:21−cv−03137−AB−KES
      El (Waqf), religious and civic comity
11    Pernell El/Trustee/Moorish Consul on
      behalf of the Heirs,
12                                          JUDGMENT
                                Plaintiff,
13
14    v.

15    CHARLES SCHARF, an individual;
      WELLS FARGO BANK, N.A., a
      California Corporation; BRUCE
16    ROSE, an individual; CARRINGTON
      MORTGAGE LLC, a limited liability
17    corporation; MORTGAGE
      ELECTRONIC REGISTRATION
18    SYSTEM INC. (MERS); LAWYERS
      TITLE Corporation,
19
                                Defendants.
20
21         Pursuant to the Court’s August 25, 2021 Order granting the Motions to Dismiss
22   filed by Charles Scharf, Wells Fargo Bank, Carrington Mortgage LLC, Mortgage
23   Electronic Registration System Inc. (MERS), and Bruce Rose (“Defendants”),
24         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants
25   shall have judgment in their favor against Plaintiff.
26   //
27   //
28
                                               1.
 Case 2:21-cv-03137-AB-KES Document 53 Filed 09/03/21 Page 2 of 2 Page ID #:570



1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff
2    take nothing and that Defendants shall have their costs of suit.
3
4    Dated: September 03, 2021        _______________________________________
5                                     HONORABLE ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT COURT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2.
